1                     UNITED STATES DISTRICT COURT
2
                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 3:19-CR-00021-LRH-WGC

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment With
5          v.                                          Prejudice

6    KIMBERLY SUE ABEL,

7                  Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses with prejudice the Indictment against Defendant Kimberly

11   Sue Abel. Defendant passed away on September 6, 2019.

12                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
13
                                                       s/ Sue Fahami ___    __________
14                                                     SUE FAHAMI
                                                       Assistant United States Attorney
15

16         Leave of Court is granted for the filing of the above dismissal.

17                      15th day of October, 2019.
           DATED this _______

18

19                                                                                  _
                                                       HONORABLE LARRY R. HICKS
20                                                     United States District Judge

21

22

23

24

                                                  2
